 Case 1:19-cr-00207-NGG Document 14 Filed 05/24/19 Page 1 of 3 PageID #: 24




MEG:PAS
F. #2018R02031


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                        X


UNITED STATES OF AMERICA                               INFORMATION


       - against -                                      Cr. No. ^            f
                                                       (T. 18, U.S.C., §§ ll^a)(l)(g)
MICHAEL BROGAN,                                          and 3551 ^^.)

                        Defendant.


                                    ---X


THE UNITED STATES ATTORNEY CHARGES:


    THREATENING TO ASSAULT AND MURDER A UNITED STATES OFFICIAL


              On or about December 4, 2018, within the Eastern District of New York and

elsewhere, the defendant MICHAEL BROGAN did knowingly and intentionally threaten to

assault and murder a United States official, with intent to impede, intimidate and interfere

with such official while engaged in the performance of official duties, and with intent to

retaliate against such official on account ofthe performance of official duties, to wit:

BROGAN threatened to assault and murder a United States Senator (the "Senator"), an

individual whose identity is known to the United States Attorney, in retaliation for the
 Case 1:19-cr-00207-NGG Document 14 Filed 05/24/19 Page 2 of 3 PageID #: 25




Senator's opposition to positions ofthe President ofthe United States of America and the

Senator's position concerning reproductive rights.

             (Title 18, United States Code, Sections 115(a)(1)(B) and 3551 ^ seq.l




                                                                 -P.
                                                 RICHARD P. DONOGHUE
                                                 UNITED STATES ATTOl
                                                EASTERN DISTRICT OF NEW YORK
                  Case 1:19-cr-00207-NGG Document 14 Filed 05/24/19 Page 3 of 3 PageID #: 26

F.#: 2018R02301

FORM DBD-34            No.
JUN.85



                              UNITED STATES DISTRICT COURT

                                            EASTERN District of NEW YORK

                                                     CRIMINAL DIVISION


                                     THE UNITED STATES OF AMERICA
                                                                     vs.




                                                        MICHAEL BROGAN,

                                                                                                  Defendant.



                                                    INFORMATION

                                       (T. 18,U.S.C., §§ 115(a)(1)(B) and 3551 etsea.)

                             A true bill.



                                                                                                   Foreperson


                       Filed in open court this                            day,

                       of                         A.D.20


                                                                                                        Clerk




                       Bail, $



                                              Phil Selden, Assistant U.S. Attorney(718)254-6257
